Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments, see remarks page 9-12, filed 2/18/2021, with respect to the rejection(s) of claims 1-7, 9, 12, 13, 15 and 18-20 under 35 U.S.C. §102(a)(1) as anticipated by Popovic (US 4929993 A) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 9, regarding independent claim 1 that “Popovic fails to teach or suggest each and every feature of the claimed invention. That is, Popovic does not teach or suggest “a semiconductor area of a first conductivity type formed on or in the substrate layer...at least a first, a second and a third semiconductor contact area of the first conductivity type extending from an upper surface of the semiconductor area into the semiconductor area’ as recited in exemplary independent claim 1.
As is illustrated in, for example, Figure 2 of the present application, the Hall sensor structure includes a semiconductor area (e.g., HG) and contact areas (e.g., HK1) of a first conductivity type extending into the semiconductor area. Popovic fails to teach or suggest this claimed configuration.


Examiner Response:
Applicant’s arguments, see page 9 (stated above), filed 2/18/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive. Figure 1 and figure 2 of Popovic is redrawn below. Claim recites “semiconductor area”. Claim does not recite any specific boundary for the semiconductor area. Any semiconductor boundary/area can be considered as the claimed semiconductor area. Figure 1 and Figure 2 of Popovic below shows that the semiconductor area can be the area shown in the figure. Figure 1 and Figure 2 of Popovic shows that “at least a first, a second and a third semiconductor contact area of the first conductivity type extending from an upper surface of the semiconductor area into the semiconductor area”. Claim does not recite that the Hall sensor structure includes a semiconductor area and a contact area.
Claim recites, “a semiconductor area of a first conductivity type….” And then claim recites, “at least a first, a second and a third semiconductor contact area of the first conductivity type extending from an upper surface of the semiconductor area into the semiconductor area”. Therefore, claim recites semiconductor area is the first conductive type. Again, claim recites “at least a first, a second and a third semiconductor contact area of the first conductivity type”. Therefore, from the claim language it is clear that, claim recites semiconductor area of the first conductive type and the first conductive type is the first second and third contact area. The area 


    PNG
    media_image1.png
    650
    791
    media_image1.png
    Greyscale

Figure 1 & 2: Modified Figure 1 and 2 of Popovic

Applicant’s Argument:
Applicant argues on page 10, regarding independent claim 1 that “Thus, Popovic fails to teach or suggest that the first, second and third semiconductor contact areas of the first conductivity type extend from an upper surface of the semiconductor area into the semiconductor area.
Moreover, Popovic fails to teach or suggest “at least a first semiconductor contact area of a second conductivity type extending into the semiconductor area’ as recited in exemplary independent claim 1.
The Examiner analogizes the connecting contacts 2, 3, 4, 5 of Popovic to the claimed contact areas of a first conductivity type and the connecting contact 1 of Popovic to the claimed contact area of a second conductivity type. In Popovic, all of the connecting contacts 1, 2, 3, 4, 5 are of the same, first, conductivity type.
Therefore, Popovic fails to teach or suggest each and every feature of the claimed invention. Accordingly, Applicants respectfully request the Examiner to reconsider and withdraw this rejection.”

Examiner Response:
Applicant’s arguments, see page 10 (stated above), filed 2/18/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive. 
 Applicant’s argument that “Thus, Popovic fails to teach or suggest that the first, second and third semiconductor contact areas of the first conductivity type extend from an upper surface 
Claim recites, “a first conductive type” and “a second conductive type”. Claim does not recite what material or element is the first conductive type or second conductive type and claim also does not recite that the first conductive type and the second conductive type is different or different element is used to represent first and second conductive time. 
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., first conductive type and the second conductive type are not same) are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Therefore, applicant’s argument is not persuasive. The rejection of claim 1is maintained below. See the rejection set forth below.
Applicant’s argument regarding the dependent claims are not persuasive as stated above.
New claims 21 -22 and 24-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Popovic in the US Patent Number US 4929993 A.
New Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Popovic ‘993 A in view of Ausserlechner et al. in the US Patent Application Number US 20090256559 A1.



For expedite prosecution applicant is invited to call to discuss the present rejection and if any further clarification needed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 12, 13, 15 and 18-22 and 24-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Popovic in the US Patent Number US 4929993 A.

Regarding claim 1, Popovic teaches a vertical Hall sensor structure (a Hall element capable of being incorporated into an integrated circuit; Column 1 Line 6-7; FIG. 1 shows a plan view of a stable vertical Hall element in CMOS technology; FIG. 2 shows a vertical cross-section across the Hall element represented in FIG. 1; Column 2 Line 35-37) comprising: 
a substrate layer [6] (FIGS. 1 and 2 show a plan view and a vertical cross-section of a vertical Hall element formed using MOS-technology. The connecting contacts 1 to 5 are all arranged on the surface of the substrate 6; Column 4 Line 62-65); 
a semiconductor area of a first conductivity type [2, 3, 4, 5] formed on or in the substrate layer [6] (The Hall element of the present invention comprises a semiconductor body; Column 1 Line 58-59; The connecting contacts 1 to 5 are all arranged on the surface of the substrate 6. The connecting contacts 1 to 5 comprise N.sup.+ material and the substrate 6 comprises an N material; Column 4 Line 64-67; connecting contacts 2-4 is considered as the semiconductor area of the first conductive type), 
the semiconductor area [2, 3, 4, 5] being electrically insulated from the substrate layer [6] by a dielectric layer [9] or by a p/n junction (On the surface of substrate 6, there is an SiO.sub.2 layer 9 which, in turn, is at least partially covered with a gatelayer 10 of an electrically conducting material, for instance aluminum or polysilicon. A gate connection G is made with the layer 10; Column 5 Line 8-12; Figure 2 shows that the semiconductor area [1, 2, 3, 4, 5] being electrically insulated from the substrate layer [6] by a dielectric layer [9]);
at least a first [4+5], a second [2] and a third [3] semiconductor contact area of the first conductivity type [2,3,4,5] extending from an upper surface of the semiconductor area into the semiconductor area (FIGS. 1 to 9 show five connecting contacts 1, 2, 3, 4 and 5 arranged on the surface of a vertical Hall element. The connecting contacts 1 to 5 are all approximately arranged in a straight line next to each other. The first current-connecting contact 1 lies in the middle, while the two sensor connecting contacts 4 and 5, and the other two current-connecting contacts 2 and are symmetrically arranged on either side of the first current connecting contact 1; Column 4 Line 7-15; connecting contact 4, 5 as the first semiconductor ), 
the first [4,5], second [2] and third [3] semiconductor contact areas of the first conductivity type [2,3,4,5] being spaced apart from each other (Figure 1 shows the first [4,5], second [2] and third [3] semiconductor contact areas of the first conductivity type [2,3,4,5] being spaced apart from each other);
a metallic contact layer [10] connection arranged on the first, second, and third semiconductor contact area [2,3,4,5] of the first conductivity type [2, 3, 4,5] (On the surface of substrate 6, there is an SiO.sub.2 layer 9 which, in turn, is at least partially covered with a gatelayer 10 of an electrically conducting material, for instance aluminum or polysilicon. A gate connection G is made with the layer 10; Column 5 Line 8-12; The connections C.sub.1, C.sub.2, C'.sub.2, C".sub.2, S.sub.1 and S.sub.2 of the Hall elements each have a connecting contact 1, 2, 3, 4 or 5; Column 4 Line 4-6); and
at least a first semiconductor contact area [1] of a second conductivity type [1] extending into the semiconductor area (FIGS. 1 to 9 show five connecting contacts 1, 2, 3, 4 and 5 arranged on the surface of a vertical Hall element. The connecting contacts 1 to 5 are all approximately arranged in a straight line next to each other. The first current-connecting contact 1 lies in the middle, while the two sensor connecting contacts 4 and 5, and the other two current-connecting contacts 2 and are symmetrically arranged on either side of the first current connecting contact 1; Column 4 Line 7-15),
wherein the first semiconductor contact area [1] of the second conductivity type is adjacent to the first semiconductor contact area [4, 5] of the first conductivity type or is spaced at a distance of at most 0.2 microns from the first semiconductor contact area of the first conductivity type (Figure 1 shows that the first semiconductor contact area [1] of the second conductivity type is adjacent to the first semiconductor contact area [4, 5] of the first conductivity type), and
wherein the first semiconductor contact area [4, 5] of the first conductivity type [2,3,4,5] is electrically connected to the first semiconductor contact area [1] of the second conductivity type [1] (Figure 2 shows that the first semiconductor contact area [4, 5] of the first conductivity type [2,3,4,5] is electrically connected to the first semiconductor contact area [1] of the second conductivity type [1] with the gate layer 10).


Regarding claim 2, Popovic teaches a vertical Hall sensor structure, wherein 
the first semiconductor contact area [4,5] of the first conductivity type [2,3,4,5] comprises a first area [4] and a second area [5] (Figure 1 shows the first semiconductor contact area [4,5] of the first conductivity type [2,3,4,5] comprises a first area [4] and a second area [5]), wherein 
the first semiconductor contact area [1] of the second conductivity type is arranged between the first area [4] and the second area [5], is adjacent to the first area [4] and the second area [5] (Figure 1 shows the first semiconductor contact area [1] of the second conductivity type is arranged between the first area [4] and the second area [5], is adjacent to the first area [4] and the second area [5]), or is spaced at a distance of at most 0.2 microns.

Regarding claim 3, the combination of Popovic and Vervaeke fails to teach a vertical Hall sensor structure, wherein 
the Hall sensor structure comprises a second semiconductor contact area of the second conductivity type [17], wherein the first semiconductor contact area of the second conductivity type is adjacent to a first side surface of the first semiconductor contact area of the first conductivity type (Substrate 6 has a connecting contact 17 of a material strongly doped with impurity atoms built into substrate 6 on the surface of the Hall element, which substrate connecting contact 17 is connected to an external connection SUB as the reference potential. The connecting contact 17 is of a material with the same type of conductivity N as substrate 6; Column 6 Line 32-38) or is spaced at a distance of at most 0.2 microns from the first side surface, and wherein the second semiconductor contact area of the second conductivity type is adjacent to a second side surface of the first semiconductor contact area of the first conductivity type opposite the first side surface (Substrate 6 has a connecting contact 17 of a material strongly doped with impurity atoms built into substrate 6 on the surface of the Hall element, which substrate connecting contact 17 is connected to an external connection SUB as the reference potential. The connecting contact 17 is of a material with the same type of conductivity N as substrate 6; Column 6 Line 32-38; Figure 2 shows wherein the second semiconductor contact area of the second conductivity type is adjacent to a second side surface of the first semiconductor contact area of the first conductivity type opposite the first side surface) or is spaced at a distance of at most 0.2 microns from the second side surface.

Regarding claim 4, Popovic teaches a vertical Hall sensor structure, wherein 
the first [4,5], second [2], and third [3] semiconductor contact areas of the first conductivity type [2,3,4,5] and the first semiconductor contact area [1] of the second conductivity type [1] each have a rectangular upper surface in Figure 1 (In all of these cases the connecting contacts 1 to 5 or 1, 2, 4 and 5 are, for example, equally large and have, for example, a rectangular form; Column 4 Line 32-34).


Regarding claim 5, Popovic teaches a vertical Hall sensor structure, wherein 
the first, second, and third semiconductor contact areas of the first conductivity type are arranged along a straight line (FIGS. 1 to 9 show five connecting contacts 1, 2, 3, 4 and 5 arranged on the surface of a vertical Hall element. The connecting contacts 1 to 5 are all approximately arranged in a straight line next to each other. The first current-connecting contact 1 lies in the middle, while the two sensor connecting contacts 4 and 5, and the other two current-connecting contacts 2 and are symmetrically arranged on either side of the first current connecting contact 1; Column 4 Line 7-15), wherein 
the first semiconductor contact area [4,5] of the first conductivity type [2,3,4,5] is arranged along the straight line centrally between the second [2] and third semiconductor contact areas [3] of the first conductivity type [2,3,4,5] (The first current-connecting contact 1 lies in the middle, while the two sensor connecting contacts 4 and 5, and the other two current-connecting contacts 2 and are symmetrically arranged on either side of the first current connecting contact 1; Column 4 Line 7-15; Figure 1 shows the first semiconductor contact area [4,5] of the first conductivity type [2,3,4,5] is arranged along the straight line centrally between the second [2] and third semiconductor contact areas [3] of the first conductivity type [2,3,4,5]).
Regarding claim 6, Popovic teaches a vertical Hall sensor structure, wherein 
the Hall sensor structure comprises at least one additional semiconductor contact area [17] in Figure 6 of the second conductivity type, wherein the additional semiconductor contact area [17] of the second conductivity type extends along an edge of the upper surface of the semiconductor area from the upper surface into the semiconductor area and is spaced at a distance from the first [4,5], second [2], and third semiconductor contact [3] areas of the first conductivity type (Substrate 6 has a connecting contact 17 of a material strongly doped with impurity atoms built into substrate 6 on the surface of the Hall element, which substrate connecting contact 17 is connected to an external connection SUB. The connecting contact 17 is of a material with the same type of conductivity N as substrate 6; Column 6 Line 32-38; Figure 6 shows the additional semiconductor contact area of the second conductivity type extends along an edge of the upper surface of the semiconductor area from the upper surface into the semiconductor area and is spaced at a distance from the first, second, and third semiconductor contact areas of the first conductivity type).

Regarding claim 7, Popovic teaches a vertical Hall sensor structure, wherein 
the additional semiconductor contact area [17] in Figure 6 of the second conductivity type is clamped to a reference potential (Substrate 6 has a connecting contact 17 of a material strongly doped with impurity atoms built into substrate 6 on the surface of the Hall element, which substrate connecting contact 17 is connected to an external connection SUB as the reference potential. The connecting contact 17 is of a material with the same type of conductivity N as substrate 6; Column 6 Line 32-38).

Regarding claim 9, Popovic teaches a vertical Hall sensor structure, wherein
the semiconductor area [1,2,3,4,5] extends tub-shaped from an upper surface of the substrate layer [6] into the substrate layer [6] (Figure 2 shows the semiconductor area extends tub-shaped from an upper surface of the substrate layer into the substrate layer).


Regarding claim 12, Popovic teaches a vertical Hall sensor structure, wherein 
the substrate layer comprises an oxide layer (On the surface of substrate 6, there is an SiO.sub.2 layer 9 which, in turn, is at least partially covered with a gatelayer 10 of an electrically conducting material, for instance aluminum or polysilicon. A gate connection G is made with the layer 10; Column 5 Line 8-12; Figure 2 shows that the semiconductor area [1, 2, 3, 4, 5] being electrically insulated from the substrate layer [6] by a dielectric layer [9]), wherein 
the semiconductor area is integrally connected to an upper surface of the oxide layer [9] (On the surface of substrate 6, there is an SiO.sub.2 layer 9 which, in turn, is at least partially covered with a gatelayer 10 of an electrically conducting material, for instance aluminum or polysilicon. A gate connection G is made with the layer 10; Column 5 Line 8-12), wherein the Hall sensor structure comprises at least one trench [8] extending from the upper surface of the semiconductor area to the oxide layer [9] (The active zone 7 of the Hall element may, for example, be surrounded on the sides by a lateral ring 8, wherein in the ring 8 will always be provided a ring connection R; Column 4 Line 53-56; ring 8 as the trench as a long narrow ditch), wherein the at least one trench [8] encloses a box area of the semiconductor area (ring 8 as the trench encloses the semiconductor area m as shown in Figure 1), and 
wherein the semiconductor contact areas of the first conductivity type [4, 5] and the first semiconductor contact area of the second conductivity type [1] are disposed in the box area of the semiconductor area (Figure 1 shows the semiconductor contact areas of the first conductivity type [4, 5] and the first semiconductor contact area of the second conductivity type [1] are disposed in the box area of the semiconductor area).

Regarding claim 13, Popovic teaches a vertical Hall sensor structure, 
wherein the trench is filled with a polysilicon (On the surface of substrate 6, there is an SiO.sub.2 layer 9 which, in turn, is at least partially covered with a gatelayer 10 of an electrically conducting material, for instance aluminum or polysilicon. A gate connection G is made with the layer 10; Column 5 Line 8-12; the trench is filled with a polysilicon).

Regarding claim 15, Popovic teaches a vertical Hall sensor structure, wherein 
the first conductivity type is n and the second conductivity type is p or wherein the first conductivity type is p and the second conductivity type is n (The Hall elements or transistors represented in FIGS. 1 to 15 are manufactured from silicon or gallium/arsenide (GaAs) material. The Hall elements of the present invention are formed from one of these two materials. The devices comprise material of a conductivity type P and material of an opposed conductivity type N. The designations N.sup.+ and P.sup.+ indicate that the material is strongly doped with impurity atoms, i.e., the material possesses a dopant concentration of approximately 10.sup.20 ions per cm.sup.3; Column 3 Line 27-35; Figure 2 shows the first conductivity type is n and the second conductivity type is p or wherein the first conductivity type is p and the second conductivity type is n).
Regarding claim 18, Popovic teaches a vertical Hall sensor structure, wherein 
at least the areas of the semiconductor area extending between the first, second, and third semiconductor contact areas of the first conductivity type or the entire semiconductor area are free of threshold voltage implantation (The should-be value generator 25 may comprise a pre-resistance R' and the "source-drain" path of a field-effect transistor 32, whose joint pole forms the output of the should-be value generator 25 and thus is connected to the input E.sub.2 of the should-be value/actual value-difference generator 26; 27. The other terminal of the pre-resistance R' is connected to a first reference voltage V.sub.REF.1. The gate connection of field-effect transistor 32 is connected to a second reference voltage V.sub.Ref,2, and the other pole of the source-drain path of field-effect transistor 32 is connected to a third reference voltage V.sub.Ref,3; Column 9 Line 33-47; Therefore as the Reference voltage is connected  at least the areas of the semiconductor area extending between the first, second, and third semiconductor contact areas of the first conductivity type or the entire semiconductor area are free of threshold voltage implantation).

Regarding claim 19, Popovic teaches a vertical Hall sensor structure, wherein 
the Hall sensor structure is monolithic (a Hall element by using a technology that enables the manufacture of Hall elements and transistors in a single integrated circuit; Column 1 Line 48-50; Monolithic definition: composed of active and passive components formed in a single chip; single integrated circuit therefore the Hall sensor structure is monolithic).

Regarding claim 20, Popovic teaches a vertical Hall sensor structure, wherein 
the Hall sensor structure comprises at least a portion of a vertical Hall sensor (FIGS. 1 to 9 show five connecting contacts 1, 2, 3, 4 and 5 arranged on the surface of a vertical Hall element; Column 4 Line 7-8; the Hall sensor structure figure 1-15 comprises at least a portion of a vertical Hall sensor).

Regarding claim 21, Popovic teaches a vertical Hall sensor structure, wherein 
the semiconductor area comprises a n-well extending into the substrate (FIGS. 1 and 2 show a plan view and a vertical cross-section of a vertical Hall element formed using MOS-technology. The connecting contacts 1 to 5 are all arranged on the surface of the substrate 6. The connecting contacts 1 to 5 comprise N.sup.+ material and the substrate 6 comprises an N material; Column 4 Line 62-67; Figure 2 above shows that the semiconductor area comprises a n-well extending into the substrate 6).

Regarding claim 22, Popovic teaches a vertical Hall sensor structure, wherein 
the first, second and third semiconductor contact areas [2, 3, 4, 5] of the first conductivity type are disposed within the n-well (FIGS. 1 and 2 show a plan view and a vertical cross-section of a vertical Hall element formed using MOS-technology. The connecting contacts 1 to 5 are all arranged on the surface of the substrate 6. The connecting contacts 1 to 5 comprise N.sup.+ material and the substrate 6 comprises an N material; Column 4 Line 62-67; Figure 2 above shows that the first, second and third semiconductor contact areas of the first conductivity  type are disposed within the n-well).

Regarding claim 24, Popovic teaches a vertical Hall sensor structure, wherein 
a central contact area of the first [4,5], second [2] and third [3] semiconductor contact areas of the first conductivity type has a first area and a second area and the first semiconductor contact area [1] of the second conductivity type is arranged within the central contact area of the three semiconductor areas between the first area and the second area (Figure 1: Modified Figure 1 of Popovic below shows that the central contact area of the first [4,5], second [2] and third [3] semiconductor contact areas of the first conductivity type has a first area and a second area and the first semiconductor contact area [1] of the second conductivity type is arranged within the central contact area of the three semiconductor areas between the first area and the second area).


    PNG
    media_image2.png
    369
    833
    media_image2.png
    Greyscale

Figure 1: Modified Figure 1 of Popovic

Regarding claim 25, Popovic teaches a vertical Hall sensor structure (a Hall element capable of being incorporated into an integrated circuit; Column 1 Line 6-7; FIG. 1 shows a Column 2 Line 35-37) comprising: 
a substrate layer [6] (FIGS. 1 and 2 show a plan view and a vertical cross-section of a vertical Hall element formed using MOS-technology. The connecting contacts 1 to 5 are all arranged on the surface of the substrate 6; Column 4 Line 62-65); 
a semiconductor area of a first conductivity type [2, 3, 4, 5] formed on or in the substrate layer [6] (The Hall element of the present invention comprises a semiconductor body; Column 1 Line 58-59; The connecting contacts 1 to 5 are all arranged on the surface of the substrate 6. The connecting contacts 1 to 5 comprise N.sup.+ material and the substrate 6 comprises an N material; Column 4 Line 64-67; connecting contacts 2-4 is considered as the semiconductor area of the first conductive type), 
the semiconductor area [2, 3, 4, 5] being electrically insulated from the substrate layer [6] by a dielectric layer [9] or by a p/n junction (On the surface of substrate 6, there is an SiO.sub.2 layer 9 which, in turn, is at least partially covered with a gatelayer 10 of an electrically conducting material, for instance aluminum or polysilicon. A gate connection G is made with the layer 10; Column 5 Line 8-12; Figure 2 shows that the semiconductor area [1, 2, 3, 4, 5] being electrically insulated from the substrate layer [6] by a dielectric layer [9]);
three semiconductor contact area [4, 2, 5, 3] of the first conductivity type [2,3,4,5] extending from an upper surface of the semiconductor area into the semiconductor area (FIGS. 1 to 9 show five connecting contacts 1, 2, 3, 4 and 5 arranged on the surface of a vertical Hall element. The connecting contacts 1 to 5 are all approximately arranged in a straight line next to each other. The first current-connecting contact 1 lies in the middle, while the two sensor connecting contacts 4 and 5, and the other two current-connecting contacts 2 and are Column 4 Line 7-15; connecting contact 4, 5 as the first semiconductor contact area, 2 as the second semiconductor contact area and 3 as the third semiconductor contact area and are extending from an upper surface of the semiconductor area into the semiconductor area) and being spaced apart from each other (Figure 1 shows the three [2, [4, 5], 3] semiconductor contact areas of the first conductivity type [2,3,4,5] being spaced apart from each other); 
a central one (4,5 as the central one) of the three semiconductor contact areas [2,3,4,5] of the first conductivity type has a first area and a second area (Figure 1: Modified Figure 1 of Popovic below shows that the central contact area of the three [4,5,3, 2] semiconductor contact areas of the first conductivity type has a first area and a second area);
a metallic contact layer [10] connection arranged on each of the three semiconductor contact area [2, 4,5] of the first conductivity type [2, 3, 4,5] (On the surface of substrate 6, there is an SiO.sub.2 layer 9 which, in turn, is at least partially covered with a gatelayer 10 of an electrically conducting material, for instance aluminum or polysilicon. A gate connection G is made with the layer 10; Column 5 Line 8-12; The connections C.sub.1, C.sub.2, C'.sub.2, C".sub.2, S.sub.1 and S.sub.2 of the Hall elements each have a connecting contact 1, 2, 3, 4 or 5; Column 4 Line 4-6); and
a first semiconductor contact area [1] of a second conductivity type [1] (FIGS. 1 to 9 show five connecting contacts 1, 2, 3, 4 and 5 arranged on the surface of a vertical Hall element. The connecting contacts 1 to 5 are all approximately arranged in a straight line next to each other. The first current-connecting contact 1 lies in the middle, while the two sensor connecting contacts 4 and 5, and the other two current-connecting contacts 2 and are symmetrically arranged on either side of the first current connecting contact 1; Column 4 Line 7-15) arranged within the central one of the three semiconductor areas between the first area and the second area (Figure 1: Modified Figure 1 of Popovic above shows that the first semiconductor contact area [1] of a second conductivity type arranged within the central one of the three semiconductor areas between the first area and the second area).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic ‘993 A in view of Vervaeke et al. (Hereinafter “Vervaeke”) in the Us Patent Application Number US 20070046287 A1.


Regarding claim 8, Popovic teaches a vertical Hall sensor structure, wherein the Hall sensor structure comprises a dielectric insulating layer, wherein the insulating layer comprises an oxide, covers the upper surface of the substrate layer and the upper surface of the semiconductor area (On the surface of substrate 6, there is an SiO.sub.2 layer 9 which, in turn, is at least partially covered with a gatelayer 10 of an electrically conducting material, for instance aluminum or polysilicon. A gate connection G is made with the layer 10; Column 5 Line 8-12; Figure 2 shows that the semiconductor area [1, 2, 3, 4, 5] being electrically insulated from the substrate layer [6] by a dielectric layer [9]).
Popovic fails to teach wherein the insulating layer has a thickness of at least 1 nm or a thickness in a range between 3 nm and 30 nm.
Vervaeke teaches a straightforward implementation of a two-dimensional array of interconnected Hall sensors (FIG. 1) results in a strongly coupled system and the responses from individual Hall sensors are totally intermixed for both currents and Hall voltages (Paragraph [0088] Line 1-5), wherein 
the insulating layer has a thickness of at least 1 nm or a thickness in a range between 3 nm and 30 nm (The passivation layer is any electrically insulating layer preventing electrical contact between crossing leads. It is preferably SiO.sub.2, Si.sub.3N.sub.4, Al.sub.2O.sub.3 or polyimide. It is deposited by any appropriate deposition technique. The thickness is sufficient such that electrical isolation between crossing leads is achieved and is preferably in the range from 10 nm to 1000 nm, more preferably in the range from 50 nm to 500 nm; Paragraph [0154] Line 1-8; 30 nm is in the range of 10 nm). The purpose of doing so is to provide high-precision positioning and magnetic field detection and imaging of magnetic field variations in time or in space.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Popovic in view of Vervaeke, because Vervaeke teaches to have the insulating layer has a thickness of at least 1 nm or a thickness in a range between 3 nm and 30 nm provides high-precision positioning and magnetic field detection and imaging of magnetic field variations in time or in space (Paragraph [0002]).

Regarding claim 14, Popovic fails to teach a vertical Hall sensor structure, wherein side walls of the trench formed by the semiconductor area are coated with a second dielectric insulating layer, and wherein the second dielectric insulating layer has a thickness between 3 nm and 30 nm.
Vervaeke teaches a straightforward implementation of a two-dimensional array of interconnected Hall sensors (FIG. 1) results in a strongly coupled system and the responses from individual Hall sensors are totally intermixed for both currents and Hall voltages (Paragraph [0088] Line 1-5), wherein 
side walls of the trench formed by the semiconductor area are coated with a second dielectric insulating layer, and wherein the second dielectric insulating layer has a thickness between 3 nm and 30 nm (The passivation layer is any electrically insulating layer preventing electrical contact between crossing leads. It is preferably SiO.sub.2, Si.sub.3N.sub.4, Al.sub.2O.sub.3 or polyimide. It is deposited by any appropriate deposition technique. The thickness is sufficient such that electrical isolation between crossing leads is achieved and is preferably in the range from 10 nm to 1000 nm, more preferably in the range from 50 nm to 500 nm; Paragraph [0154] Line 1-8; 30 nm is in the range of 10 nm). The purpose of doing so is to provide high-precision positioning and magnetic field detection and imaging of magnetic field variations in time or in space (Paragraph [0002]).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Popovic in view of Vervaeke, because Vervaeke teaches to have the insulating layer has a thickness of at least 1 nm or a thickness in a range between 3 nm and 30 nm provides high-precision positioning and magnetic field detection and imaging of magnetic field variations in time or in space (Paragraph [0002]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic ‘993 A in view of Vervaeke ‘287 A1, as applied to claim 8 above, and further in view of Friedrich et al. (Hereinafter “Friedrich”) in the US Patent Application Publication Number US 20150061069 A1.

Regarding claim 10, Popovic teaches a vertical Hall sensor structure, wherein 
the Hall sensor structure comprises a polysilicon layer, wherein the polysilicon layer covers a portion of an upper surface of the insulating layer (On the surface of substrate 6, there is an SiO.sub.2 layer 9 which, in turn, is at least partially covered with a gatelayer 10 of an electrically conducting material, for instance aluminum or polysilicon. A gate connection G is made with the layer 10; Column 5 Line 8-12; Figure 2 shows that the semiconductor area [1, 2, 3, 4, 5] being electrically insulated from the substrate layer [6] by a dielectric layer [9]).
However the combination of Popovic and Vervaeke fails to teach wherein the polysilicon layer has a thickness of 0.1 - 0.8 microns or 0.4 - 0.6 microns.
Friedrich teaches an integrated circuit (IC) includes an isolation trench dividing the IC into a first section and a second section, an active electronic device disposed in the first section of the IC and a capacitor disposed in the second section of the IC and electrically isolated from the active electronic device (Paragraph [0004] Line 1-6) wherein 
the polysilicon layer has a thickness of 0.1 - 0.8 microns or 0.4 - 0.6 microns (In one example, the depth of the trench isolation 26 ranges from about 6 microns to about 20 microns and the width of the trench isolation 26 ranges from about 1 micron to about 5 microns. In one example, the depth of the shallow trench isolation 34 ranges from 0.5 microns to 20 microns; Paragraph [0015] Line 14-18; 0.5 microns fall in the range of 0.4-0.6). The purpose of doing so 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Popovic and Vervaeke in view of Friedrich, because Friedrich teaches to have the polysilicon layer thickness of 0.1 - 0.8 microns or 0.4 - 0.6 microns provides a very thin layer of polysilicon therefore the size of the hall sensor will not be increased.


Regarding claim 11, the combination of Popovic and Vervaeke fails to teach vertical Hall sensor structure, wherein the polysilicon layer is spaced at a distance of at least 0.2 microns or of at least 0.4 microns from the first, second, and third semiconductor contact areas of the first conductivity type.
Friedrich teaches an integrated circuit (IC) includes an isolation trench dividing the IC into a first section and a second section, an active electronic device disposed in the first section of the IC and a capacitor disposed in the second section of the IC and electrically isolated from the active electronic device (Paragraph [0004] Line 1-6) wherein 
the polysilicon layer is spaced at a distance of at least 0.2 microns or of at least 0.4 microns from the first, second, and third semiconductor contact areas of the first conductivity type (In one example, the depth of the trench isolation 26 ranges from about 6 microns to about 20 microns and the width of the trench isolation 26 ranges from about 1 micron to about 5 microns. In one example, the depth of the shallow trench isolation 34 ranges from 0.5 microns to 20 microns; Paragraph [0015] Line 14-18; 0.5 microns fall in the range of 0.2 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Popovic and Vervaeke in view of Friedrich, because Friedrich teaches to have the polysilicon layer thickness of 0.1 - 0.8 microns or 0.4 - 0.6 microns provides a very thin layer of polysilicon therefore the size of the hall sensor will not be increased.


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic ‘993 A.

Regarding claim 16, Popovic teaches a vertical Hall sensor structure, wherein 
the first, second, and third semiconductor contact areas of the first conductivity type and/or the first semiconductor contact area of the second conductivity type each have a dopant concentration (The Hall elements or transistors represented in FIGS. 1 to 15 are manufactured from silicon or gallium/arsenide (GaAs) material. The Hall elements of the present invention are formed from one of these two materials. The devices comprise material of a conductivity type P and material of an opposed conductivity type N. The designations N.sup.+ and P.sup.+ indicate that the material is strongly doped with impurity atoms, i.e., the material possesses a dopant concentration of approximately 1020 ions per cm3. Conversely, the designations N.sup.- and P.sup.- signify that the material is weakly doped with impurity atoms; Column 3 Line 27-37).
 dopant concentration of 5*1018 N/cm3. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have dopant concentration of 5*1018 N/cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Regarding claim 17, Popovic teaches a vertical Hall sensor structure, wherein 
the semiconductor area has a dopant concentration (The Hall elements or transistors represented in FIGS. 1 to 15 are manufactured from silicon or gallium/arsenide (GaAs) material. The Hall elements of the present invention are formed from one of these two materials. The devices comprise material of a conductivity type P and material of an opposed conductivity type N. The designations N.sup.+ and P.sup.+ indicate that the material is strongly doped with impurity atoms, i.e., the material possesses a dopant concentration of approximately 1020 ions per cm3. Conversely, the designations N.sup.- and P.sup.- signify that the material is weakly doped with impurity atoms; Column 3 Line 27-37).
Popovic discloses the claimed invention (a dopant concentration of approximately 10.sup.20 ions per cm.sup.3) except for dopant concentration of 5*1014- 5*1016 N/cm3. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have dopant concentration of 5*1014- 5*1016 N/cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Popovic ‘993 A in view of Ausserlechner et al. (Hereinafter “Ausserlechner”) in the US Patent Application Number US 20090256559 A1.

Regarding claim 23, Popovic fails to teach a vertical Hall sensor, wherein the first conductivity type is different from the second conductivity type.
Ausserlechner teaches a Hall effect device includes a substrate having a first conductivity type and an epitaxial layer having a second conductivity type defining a Hall effect portion (Paragraph [0003] line 2-5), wherein 
the first conductivity type is different from the second conductivity type (Claim 1. A semiconductor device, comprising: a Hall effect device, including: a substrate having a first conductivity type; an epitaxial layer having a second conductivity type defining a Hall effect portion; a conductive buried layer having the second conductivity type situated between the epitaxial layer and the substrate; and first, second, third and fourth terminals; wherein the second terminal is coupled to the conductive buried layer; Claim 2: The semiconductor device of claim 1, wherein the first conductivity type is p-type; Claim 3: The semiconductor device of claim 1, wherein the second conductivity type is n-type). The purpose of doing so is to reduce unwanted effects caused by mechanical stress such as offset voltage and change of magnetic sensitivity due to mechanical stress.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Popovic in view of Ausserlechner, because Ausserlechner teaches to have the first conductivity type different from the second conductivity type reduces .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866